DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group III, claims 11-12 in the reply filed on January 27, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hojlund (DE 3103207 A1 which is corresponds to CA 1175796 A).
Applicants’ claimed invention is directed to a method of using a cobalt carbide-based catalyst for direct production of olefins from synthesis gas comprising: the cobalt carbide-based catalyst is made by the process comprising the following steps: 1) mixing a cobalt source with water, or mixing a cobalt source, an electron promoter with water to obtain a first solution; and mixing a precipitant with water to obtain a second solution; 2) adding the first solution and the second solution to water, or water and a structure promoter for precipitation, crystallizing, separating, drying and calcination; and 3) reducing a solid obtained in Step 2) in a reducing atmosphere, and then carbonizing in a carbonizing atmosphere, reaction conditions 1, and a molar ratio of H2 to CO is (1:10)-(10:1).
Hojlund teaches a process for producing lower olefins, especially the gaseous
C2-4 olefins, are prepared by catalytic conversion at a pressure of 1-150 bar, a temperature of 200-600.degree.C and a space velocity of 1,00050,000 Nl synthesis gas per kg catalyst per hour of a gas containing carbon oxides, hydrogen and optionally inert gases, the content of CO being at most 5% vol., in the presence of a catalyst comprising or consisting of at least two intimately mixed heavy metals in free form or as carbides, carbonates and/or oxides, preferably also intimately mixed with an alkali metal carbide, carbonate or oxide, notably potassium carbonate, said catalyst prepared by the reduction and subsequent carburization of a precursor comprising one or more complex cyanides of (a) an alkali metal or ammonium, (b) one or more metals forming difficultly reducible oxides and belonging to Group 3 in the Periodical Table, and one more of the metals having atomic number 24-30, said cyanide(s) having cubic crystal structure with a lattice parameter of about 5-10.ANG. and a crystallite size below 200 .ANG.  See abstract.
	Hojlund teaches that the catalyst consists of (a) potassium carbonate, (b) at least
one oxide selected from the class consisting of aluminum oxide and cerium oxide, and (c) iron carbide and at least one substance selected from the class consisting of cobalt carbide and metallic copper.  See claim 10.
Hojlund teaches that the ratio of CO/H2 ranges from 2:1 to 1:2.  The catalyst can be placed as a fluid bed or preferably fixed bed in one or more reactors.  See [0008] and [0012].
The difference between Hojlund and the claimed invention is that the process for preparing the catalyst is different from the process disclosed in the instant claimed invention.  However, the instant claims are directed to a method of using the catalyst.  Thus, the process of preparing the catalyst is considered as product by process claims.
Product-by-Process Claims [R-10.2019]
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEP
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, the instant claims are obvious in view of Hojlund.  Applicant may submit a side-by-side comparative data to verify that the process for preparing the catalyst according to the present invention produces unexpected results.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 20150018438).
Ha teaches a method for preparing liquid (including olefins) or solid hydrocarbon using a Fischer-Tropsch synthesis reaction comprising: step a for forming metal carbides by treating a catalyst for Fischer-Tropsch synthesis, in which the activity therein is degraded due to the use in the Fischer-Tropsch synthesis reaction, with carbon monoxide-containing gas; step b for treating the catalyst for Fischer-Tropsch synthesis, which is the result of the step a, with a hydrogen-containing gas, thereby transforming the metal carbides to metals and regenerating the catalyst for Fischer-Tropsch synthesis; and step c for carrying out a Fischer-Tropsch synthesis reaction using the regenerated catalyst, wherein the metal is cobalt, and the metal carbide is cobalt carbide.  See claims 11 and 14.
Ha the Fischer-Tropsch synthesis reaction using the activated/regenerated catalyst. It may be carried out at a reaction temperature of 200.degree. C. to 350.degree. C. (preferably 200.degree. C. to 240.degree. C.), a reaction pressure of 5 to 30 kg/cm3 (preferably 1.0 to 2.5 MPa), and a space velocity of 1,000 to 12,000 h-1 (preferably 2,000 to 10,000 h-1), however, the reaction conditions are not limited thereto. In addition, the Fischer-Tropsch synthesis reaction is preferably carried out while maintaining the hydrogen/carbon monoxide reaction ratio at a molar ratio of 1 to 2. [0081]. The reactor may be a slurry reactor, a fixed bed reactor, a multi-channel reactor or a continuous stirring tank reactor [0076]. 
The difference between Ha and the claimed invention is that the process for preparing the catalyst is different from the process disclosed in the instant claimed invention.  However, the instant claims are directed to a method of using the catalyst.  Thus, the process of preparing the catalyst is considered as product by process claims.
Product-by-Process Claims [R-10.2019]
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEP
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, the instant claims are obvious in view of Hojlund.  Applicant may submit a side-by-side comparative data to verify that the process for preparing the catalyst according to the present invention produces unexpected results.
                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/           Primary Examiner, Art Unit 1622